Citation Nr: 1214436	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Hartford, Connecticut




THE ISSUE

Whether the reduction of a 70 percent disability rating to a 50 percent disability rating for service-connected major depressive disorder with psychotic features (psychiatric disability) was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1991 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO that reduced the rating for the service-connected psychiatric disability from 70 to 50 percent disabling, effective on June 1, 2008.   


FINDING OF FACT

In a March 2008 rating decision, the RO reduced the 70 percent disability rating assigned for the service-connected psychiatric disability effective on June 1, 2008 based on a July 2007 VA medical examination that was less than full and complete in that the examiner is not shown to have reviewed the claims folder or all of the available electronically maintained medical records in conjunction with his evaluation or to have addressed whether improvement could be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected psychiatric disability from 70 percent to 50 percent, effective on June 1, 2008 was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.13 (2011); Tucker v Derwinski, 2 Vet. App. 201 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 594  (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Notice requirements involved in a claim disputing the propriety of a reduction of a disability rating are stated in regulations governing rating reductions.  As discussed in detail hereinbelow, the Board finds that the RO provided all required notice.  See 38 C.F.R. § 3.105.   

In any case, given the favorable action taken hereinbelow, any failure of VA to provide him notice regarding his claim to reinstate a disability rating is moot as it did not result in any prejudice to the Veteran.  


2.  Propriety of reduction of a disability rating

The Veteran contends that the reduction from 70 percent to 50 percent for his service-connected psychiatric disability was not warranted.  He asserts that the 70 percent evaluation should be restored.  The Board observes that the Veteran's previous rating of 70 percent was in effect for more than five years, beginning on May 31, 2002 to June 1, 2008.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

As noted, VA was required to provide the Veteran with notice of the proposed reduction and an explanation of the reasons for the reduction in addition to provision of 60 days during which the Veteran could submit evidence in support of maintaining the disability rating.  See 38 C.F.R. § 3.105(e).  

The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292  (1999). 

In this case, the RO sent the Veteran an August 2007 rating decision entitled "Proposed Reduction" that included an explanation for the proposed reduction of the then-current 70 percent disability rating for his psychiatric disability to 50 percent disabling based on the results of a July 2007 VA medical examination.  

Although the initial notification of the proposed reduction failed to be delivered, a handwritten note shows that the notification was re-sent to the Veteran's current address of record.  There is no indication that the Veteran did not receive that second notification.  

The record does show that the Veteran sought and obtained a hearing to challenge the reduction, but he did not do so until after the RO issued the March 2008 rating decision which informed the Veteran the disability rating was to be reduced from 70 percent to 50 percent, effective on June 1, 2008.  

A rating reduction must be based upon review of the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board, however, must focus on the evidence available to the RO at the time the reduction was made, although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-2 (1992).  

A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418  (1993).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  

In any disability rating reduction, not only must it be determined that an improvement has actually occurred, but it must also be determined that the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

The Board observes that the Veteran was assigned a 70 percent rating effective on May 31, 2002, based on a VA medical examination provided in December 2001.  The 70 percent disability rating remained in effect until June 1, 2008.  

Thus, the rating was in effect for a period in excess of five years and therefore falls under the provisions of 38 C.F.R. § 3.344.  The regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation, and subsection 3.344(c) provides that the effort to stabilize disability ratings specifically applies to ratings which have continued for long periods at the same level (five years or more). 

The March 2008 rating decision reduced the rating based on the findings from a July 2007 VA examination that showed the service-connected psychiatric disability was in maintained remission on his current medication regime and that there was no evidence of significant impairment in social and vocational function.  

The March 2008 rating decision also referred to findings contained in the VA treatment records dated from 2005 to 2007 in finding that "sustained improvement" had been shown.  

However, the plain reading of the July 2007 VA examination report shows that the VA examiner had not been provided with the claims folder for review in connection with his evaluation or all available medical records in conjunction with that examination.  

Rather, the examiner rather simply stated he had preformed the previous April 2005 VA examination and reviewed the findings contain therein.  The July 2007 VA examination report also showed that the examiner obtained a limited medical history from the Veteran during the examination.  

As noted, a rating reduction must be based upon review of the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Indeed, the Court in Tucker v Derwinski, 2 Vet. App. 201 (1992), noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history.  

Moreover, in reducing the rating, the RO did not address whether the evidence made it "reasonably certain" that improvement would be maintained under the ordinary conditions of life.  

At the recent hearing, the Veteran testified that he was working on trying to be more independent and did not know if he would do that well if he had to go out into the regular job market.  

Accordingly, following the Court's guidance provided in Tucker, the Board finds that the evidentiary record was not adequate for the purpose of reducing the rating from 70 percent to 50 percent disabling.  

Since the reduction determination was based on a less than full evidentiary record, the Board finds that the reduction is not supportable.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

For these reasons, the Board finds that the reduction of the rating for the service-connected psychiatric disability from 70 percent to 50 percent disabling is void.


ORDER

The reduction of the disability rating for the service-connected psychiatric disability from 70 percent to 50 percent, effective on June 1, 2008, is void ab initio.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


